 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                          UNITED STATES DISTRICT COURT
14
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
                                  WESTERN DIVISION
16
17                                       )
     UNITED STATES OF AMERICA,           ) NO. CV 18-4278-R (MRWx)
18                                       )
               Plaintiff,                ) CONSENT JUDGMENT OF FORFEITURE
19                                       )
         vs.                             )
20                                       )
                                         )
21   $247,685.00 IN U.S. CURRENCY,       )
                                         )
22             Defendant.                )
                                         )
23                                       )
     YISAN SO,                           )
24                                       )
               Claimant.                 )
25                                       )
                                         )
26
27
28
 1        Plaintiff and claimant Yisan So have made a stipulated
 2   request for the entry of this Consent Judgment, resolving this
 3   action in its entirety.
 4        The Court, having considered the stipulation of the
 5   parties, and good cause appearing therefor, HEREBY ORDERS
 6   ADJUDGES AND DECREES:
 7        1.      The government has given and published notice of this
 8   action as required by law, including Rule G of the Supplemental
 9   Rules for Admiralty or Maritime Claims and Asset Forfeiture
10   Actions, Federal Rules of Civil Procedure, and the Local Rules
11   of this Court.    Yisan So has filed a claim and has answered the
12   complaint.    No other statements of interest or answers have been
13   filed, and the time for filing such statements of interest and
14   answers has expired.    This Court has jurisdiction over the
15   parties to this judgment and the defendant currency.    Any
16   potential claimants to the defendant currency other than Yisan
17   So are deemed to have admitted the allegations of the complaint
18   with respect to the defendant currency.
19        2.      $200,000.00 in U.S. currency shall be returned to
20   Claimant within 45 days of the entry of this judgment or
21   Claimant’s providing the government with the bank information
22   and personal identifiers necessary to facilitate such payment
23   under federal law, whichever is later; and
24        3.      $47,685.00 in U.S. currency shall be forfeited to the
25   United States, and no other right, title, or interest shall
26   exist therein.
27        4.   Yisan So has agreed to release the United States of
28   America, its agencies, agents, and officers, including employees

                                        2
 1   and agents of the Drug Enforcement Administration, from any and
 2   all claims, actions or liabilities arising out of or related to
 3   this action, including, without limitation, any claim for
 4   attorneys’ fees, costs or interest which may be asserted on
 5   behalf of Yisan So against the United States, whether pursuant
 6   to 28 U.S.C. § 2465 or otherwise.    Yisan So has also waived any
 7   rights he may have to seek remission or mitigation of the
 8   forfeiture.   Nothing in this Consent Judgment is intended as,
 9   nor should anything in this Consent Judgment be interpreted as
10   an admission by Yisan So of any liability or wrongdoing.
11   //
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      3
 1        5.   The court finds that there was reasonable cause for the
 2   institution of these proceedings pursuant to 28 U.S.C.
 3   § 2465.   This judgment constitutes a certificate of reasonable
 4   cause pursuant to 28 U.S.C.
                              C. § 2465.
 5
     DATED:    March 13 , 2019
 6
                                   ______
                                   _________________________________
                                       ____
                                       __ __________________________
 7                                 THE HONORABLE
                                       HONORABLE MANUEL L. REAL
                                       HO
                                   UNITED STATES DISTRICT JUDGE
 8
 9
10
11   Prepared by:
12
     NICOLA T. HANNA
13   United States Attorney
     LAWRENCE S. MIDDLETON
14   Assistant United States Attorney
15   Chief, Criminal Division
     STEVEN R. WELK
16   Assistant United States Attorney
     Chief, Asset Forfeiture Section
17
18    /s/ Jonathan Galatzan
     JONATHAN GALATZAN
19
     Assistant United States Attorney
20   Asset Forfeiture Section
21
22
23
24
25
26
27
28

                                        4
